


110 HR 5133 IH: Aiding Social Services in States

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5133
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To increase funding for the program of block grants to
		  States for social services.
	
	
		1.Short titleThis Act may be cited as the
			 Aiding Social Services in States
			 Temporarily Act of 2008.
		2.Increase in
			 funding for the social services block grant programSection 2003(c) of the Social Security Act
			 (42 U.S.C. 1397b(c)) is amended—
			(1)in paragraph (10),
			 by striking and;
			(2)in paragraph (11),
			 by striking the period and inserting other than fiscal year 2008;
			 and; and
			(3)by
			 adding at the end the following:
				
					(12)$3,700,000,000 for the fiscal year
				2008.
					.
			
